Title: From John Adams to Wilhem Willink, 4 January 1788
From: Adams, John
To: Willink, Wilhem


          
            Gentlemen
            Janry 4 1788 London
          
          Inclosed are Coupons to the amount of one thousand Eight hundred florins, part due in Febry & part in June as I shall embark with my family on the latter end of March or begining of April. I shall not be here when the Latter become due. Let me beg the favour you to anticipate this matter, so much as to send me the amount of them either in cash, or in two other obligations, as you think proper— it will be better to do it now, than for me to send them from America

next june. I wrote Some Time ago about a Chariot I left at the Hague. Is it sold. it will not fetch much, but however little, it should not be Lost. Have any of the Books Mr dilly sent to Your Care been sold or not
          my Regards to your family & / to your Brother & his / Yours most respectfully
          
            John Adams
          
        